FREEMAN, J.,
delivered the following dissenting opinion:
I am unable to agree with the conclusion reached by the majority of the Court, for the following, among other reasons:
I think it a principle that runs through all our jurisprudence, that acts done by parties having prima facie legal authority, to do them, as to third pai’ties, are valid. The party may not be able to make good his claim to the position assumed by him, or the authority claimed, when brought directly in question, and he may be declared not entitled to it, or his authority revoked, or declared invalid, yet as to third parties acting 'on the faith of the apparent authority, they are protected, and the acts done as valid as if the authority was complete, or the position assumed by the party one to which he had the legal right. The case of an officer de facto illustrates this principle. The party who is in an office, and who assumes its functions, whether he has authority by law to do so or not, may do all the acts incident to such office, and as to third parties, they are held as *265valid and effective as the acts of an officer de jure. Surely the act of a court of competent jurisdiction ought to have equal validity and equal force, when the fact of want of jurisdiction does not appear on the face of its proceedings, as it does not in this case, hut has to be made out by independent proof de hors the record. But this case is still stronger. On the facts as presented to the Court at the time of granting the letters of administration, that is, proof of absence from the country for seven years, without being heard from, the Court could not have refused to grant the letters of administration. Why ? Because it had power to grant letters, on legal evidence of death of a party, and these facts constituted such evidence. When shown, the law said she was dead. It was legal proof of the fact. In law, the fact of death appeared to the Court. If administration had been refused, the applicant could have appealed to the Circuit Court, and if refused there, on these facts this Court would have reversed their action and compelled the grant. Is it possible that, on this state of facts, the act is void, a,nd confers no authority? It might be, in such a case, that the letters would be granted on proof of a state of facts giving legal authority for the action of the. Court, and under a judgment of this, the Court of last resort in the State, and that a judgment perfectly valid on its face, the only one the law allowed, and yet on the theory of the majority opinion, all the acts done under *266this judgment would be void, and third parties he held to have obeyed the judgment at their peril and in their own wrong.
Suppose the County Court had refused to grant the letters on procedendo and mandate from this Court, would not a mandamus be issued to compel them to do so ? If on mandate to do so, after the right had been adjudged, the Justices had refused to comply, would we not commit them for contempt? Most assuredly. Can we rightfully compel a Court or anyone else to. do an act not authorized by law, but forbidden by it ? If it be required by law, can it be void by the same law ? If so, why, and by what process of reasoning is the conclusion reached ? I am at a loss ' to see the reason. The opinion furnishes none. The act, then, of the Court was legal when done. If so, was not the authority conferred by it also legal? What was that authority? To collect the assets, the debts duo the adjudged intestate, to enforce such collection by process of law, if necessary. He could then compel the payment of these debts in this casei If so, it was the legal duty of the debtors to pay, so that we have the strange conclusion, that what the law compels a man to do, is unlawful, and where the law imposes a duty, the performance is by the same law unlawful, and the act void. If this is not self contradictory, and an argument that destroys itself, I am at a loss to see what would be. Whatsoever a proposition is stated, the opposite of which is a contradiction *267and absurd, we may be sure the proposition is true. So when we assert that of which the opposite is admitted to be true, we may be certain our proposition is false and unsustainable. Row we are compelled, on the theory of the opinion, to assert the act of granting the letters and payment by these parties was wrong, and yet admit that it was legal, and could have been compelled to have been by law, the Court and the parties could have done nohow else. With all this, we now hold both acts void and illegal, The answer' to this I am unable to see, and until I do,. I must dissent from the conclusions based on such premises. In reply to the radical error in the opinion, as I think, that the Court had no jurisdiction to grant letters of administration except on a dead man’s estate, I need but say that the Court had jurisdiction of the question, the subject matter. Jurisdiction is conferred by law. Whether the facts on which the jurisdiction could be exercised depends on these being made to appear by proof. That was a matter for the judgment of the Court acting on the facts before it. The proof may not have been sufficient, but we are not revising that judgment, and therefore called on to weigh it. But, as, I have shown, the case was made out. and on the facts the authority for its action was complete, and therefore the act,. when done, was the only legal judgment that could have been .rendered. This being so, on even .the principle of the opinion, that in a case of death of a- party *268the Court had legal authority to act, because the death was legally proven. Yet this act is held void, by reason of subsequent proof developed, and the effect declared to render all who acted under this authority illegal and void. „ This involves the proposition that a third party is to obey the judgment of a Court of competent jurisdiction, valid on its face,, at his peril, that peril being that it may turn out the proof was not sufficient, or after proof may show that the Court erred in what it did. This principle would be subversive of all sound policy, and compel every man to guarantee the correctness of. the action of the judicial tribunals of the country. Surely the citizen ought to have some benefit from the generally conceded legal presumption in favor of the regularity of their action. The result I would reach is, that the subsequently developed facts furnish the ground for vacating or revocation of the letters, but being granted properly at the time, all acts done under their authority should be held valid.
This, it seems to me, is more in accord with sound legal analogies, and better agrees with a wise public policy. In support of this, I suggest that such cases are rare, this 'being the first in this Court since the existence of our State, eighty odd years. They can never occur without more of less neglect of attention to property and interest on the part of the claimant. Such neglect, and such protracted absence, without notice of whereabouts, furnishes in law the ground for such an adminis*269tration. The party must be .assumed to have acted with a knowledge of the law on this subject’ and having made the case by his own negligent conduct, ought not to be' allowed to aver the action of others on the fact as a wrong. The principle is that no man can assign the result of his own conduct as a legal wrong, much less hold third parties responsible for such results. This is a self-evident proposition. The theory. of the majority opinion is that it may be done.
Which ought to suffer, the party who has contributed at least in some degree to the injury, or parties wholly innocent of all wrong? In fact, it may be maintained that the present complainant has made out, by her own conduct, the entire case, requiring the action of the County Court and the grant of the administration. What she did had authorized it by law. Yet she is now allowed to come in and make innocent third parties, who acted under the facts as she made them, suffer heavy loss for her gain. To this I cannot asseut.